Citation Nr: 1036998	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to issue the 
Veteran notice in compliance with the decision held in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and to afford the Veteran a 
contemporaneous examination of his bilateral upper and lower 
extremity peripheral neuropathy.  Those actions completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral upper 
extremity peripheral neuropathy is manifested by mild, incomplete 
paralysis; the bilateral upper extremity peripheral neuropathy is 
not manifested moderate, incomplete paralysis.

2.  Throughout the appeal period, the Veteran's bilateral lower 
extremity peripheral neuropathy is manifested by mild, incomplete 
paralysis; the bilateral lower extremity peripheral neuropathy is 
not manifested by moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for the Veteran's service-connected bilateral upper 
extremity peripheral neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.124a Diagnostic Code 8515 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for the Veteran's service-connected bilateral lower 
extremity peripheral neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.124a Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Bilateral Upper Extremity Peripheral Neuropathy

Service connection was established for bilateral upper extremity 
peripheral neuropathy in a November 2005 rating decision.  At 
that time, the Veteran was assigned a 10 percent disability 
rating for each upper extremity.  

The Veteran's bilateral upper extremity peripheral neuropathy is 
currently rated under Diagnostic Code 8515, paralysis of the 
median nerve.  Under Diagnostic Code 8515, for the dominant or 
major hand and for the non-dominant or minor hand, mild 
incomplete paralysis of the median nerve warrants a 10 percent 
evaluation.  

Moderate, incomplete paralysis of the median nerve warrants a 30 
percent evaluation for the dominant or major hand (20 percent for 
the non-dominant or minor hand), and severe incomplete paralysis 
of the median nerve warrants a 50 percent evaluation for the 
dominant or major hand (40 percent for the minor hand).  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, inability to make a 
fist, and the index and middle finger remain extended; inability 
to flex the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances warrants 
a 70 percent evaluation for the major hand and a 60 percent 
evaluation for the minor hand.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note 
preceding Diagnostic Code 8515.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.

The words "mild," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  
It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

In a September 2005 VA examination for the Veteran's diabetes 
mellitus, the examiner indicated that the Veteran had median 
nerve sensory loss due to carpal tunnel syndrome in the left hand 
and patchy sensory loss in the bilateral upper extremities.  Deep 
tendon reflexes were normal for bilateral triceps, biceps, and 
brachioradialis.  At that time, the Veteran complained of 
numbness in both hands.

A VA outpatient treatment report from May 2006 indicated that the 
Veteran complained of cold feelings and burning pain in his 
fingertips.  The Board finds that such a report only provides 
evidence against this claim, indicating a mild problem.  Of 
importance, there are no other VA outpatient treatment reports of 
record reflecting complaints of, or treatment for, bilateral 
upper extremity peripheral neuropathy.

Significantly, upon Board remand in May 2009, the Veteran 
underwent a VA examination of his peripheral nerves in July 2009.  
While the examiner noted that symptoms in the upper extremities 
have worsened over the past five years, he also noted that the 
Veteran was still functional with the upper extremities.  The 
examiner indicated that the right hand is the Veteran's dominant 
hand and used no ambulatory aid.  Indeed, the Veteran was able to 
carry a sack that was full of medication to present at 
examination, which the Board finds only indicates the mild nature 
of the problem at issue. 

Pulse for the upper extremities, bilaterally, was 1/4.  Deep 
tendon reflexes were 2/4 in the upper extremities, however, the 
Veteran demonstrated motor strength at 5/5.  There was some 
shoulder weakness obvious on the right side where the Veteran had 
rotator problems, however, strength was still measured at 5/5.  

Upon examination, the Veteran had decrease sensation to soft 
touch noted of the fingertips bilaterally and impaired vibratory 
sense in the upper extremities.  He also demonstrated positive 
Phalen's signs and Tinel signs in his upper extremities.  
However, the examiner indicated that pinprick sensation appeared 
intact in both upper extremities.

As discussed above, the Veteran's peripheral neuropathy of his 
bilateral upper extremity is currently assigned a 10 percent 
disability rating for each upper extremity.  To warrant a higher 
rating under either Diagnostic Code 8515, the Veteran must 
present evidence of moderate, incomplete paralysis of the median 
nerve.

Based on all the evidence of record, the Board finds that the 
Veteran's symptoms are best described as a mild neurological 
impairment.  His disability picture for the upper extremities, at 
best, more nearly approximate the criteria of mild, incomplete 
paralysis of the median nerve as the evidence reflected 2/4 deep 
tendon reflexes, decreased sensation to soft touch, impaired 
vibratory sense and positive Phalen's and Tinel signs.  These 
symptoms, however, do not rise to a level of moderate, incomplete 
paralysis as the Veteran's pinprick sensation remained intact and 
it was noted that the Veteran remained functional in the upper 
extremities.  In short, there are no objective findings, in VA 
outpatient treatment reports or in VA examination reports that 
indicate moderate, incomplete paralysis of the bilateral upper 
extremities.  The factual indications of this case, including 
some of the Veteran's own statements, are found to provide, 
overall evidence against this claim.

Thus, a disability rating in excess of 10 percent disabling for 
the Veteran's upper extremities is not warranted as the evidence 
has failed to demonstrate a disability picture of moderate, 
incomplete paralysis of the bilateral upper extremity.

The Board also notes that the Veteran has been rated solely under 
Diagnostic Code 8515.  The Board has considered whether the 
Veteran could be afforded a higher rating under another 
diagnostic code.  However, the Board finds that this is the most 
appropriate code for the Veteran's bilateral upper extremity 
peripheral neuropathy.  Indeed, the evidence of record reflects 
mild, incomplete paralysis of the median nerve only.  The 
evidence is absent for paralysis of any other peripheral nerves 
in the upper extremities.

Furthermore, there is no other diagnostic code of any of the 
other peripheral nerves of the upper extremities that would 
afford the Veteran an evaluation in excess of 10 percent 
disabling for bilateral upper extremity peripheral neuropathy for 
mild, incomplete paralysis.

The evidence of record from the day the Veteran filed the claim 
to the present supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  

Accordingly, the Board finds that an evaluation in excess of 10 
percent disabling for the Veteran's service-connected bilateral 
upper extremity peripheral neuropathy is not warranted.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Bilateral Lower Extremity Peripheral Neuropathy

Service connection was established for bilateral lower extremity 
peripheral neuropathy in a November 2005 rating decision.  At 
that time, the Veteran was assigned a 10 percent disability 
rating for each lower extremity.  

The Veteran is currently rated under Diagnostic Code 8520 for 
bilateral lower extremity peripheral neuropathy.  Under 
Diagnostic Code 8520, which rates complete and incomplete 
paralysis of the sciatic nerve, complete paralysis of the sciatic 
nerve, where the foot dangles or drops, there is no active 
movement possible of muscles below the knee, and flexion of the 
knee weakened or lost, is rated as 80 percent disabling.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  Severe, incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy, is 
rated as 60 percent disabling.  Id.  Moderately severe, moderate, 
and mild incomplete paralysis of the sciatic nerve are rated as 
40, 20, and 10 percent disabling, respectively.  Id.

As discussed above, the term "incomplete paralysis," with this 
and other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a, Note preceding Diagnostic Code 8515.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  Id.

The words "mild," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

In September 2005, the Veteran was afforded a VA examination for 
his diabetes mellitus.  The examiner indicated that the Veteran 
had patchy sensory loss in the bilateral lower extremities.  
However, he had normal knee and ankle jerk, bilaterally, 
providing evidence against this claim.  Ultimately, the examiner 
concluded that the Veteran had peripheral neuropathy to his 
bilateral lower extremities as he complained of numbness in both 
feet.

A VA outpatient treatment report from May 2006 indicated that the 
Veteran complained of cold feelings and burning pain in his feet.  
Of importance, there are no other VA outpatient treatment reports 
of record reflecting complaints of, or treatment for, bilateral 
lower extremity peripheral neuropathy.

Significantly, upon Board remand in May 2009, the Veteran 
underwent a VA examination of his peripheral nerves in July 2009.  
The examiner indicated that the course of the Veteran's 
peripheral neuropathy symptoms had appeared to have been 
progressively worsening with feet symptoms.  Also, he noted the 
Veteran's report that he has numbness upon awakening in the 
mornings and will often have some tingling in bed before he gets 
up and has the same symptoms during the day when on his feet.  
Precipitating factors noted were walking often and/or being in 
cold weather.  However, these symptoms were alleviated by 
massaging the lower extremities after a bath in warm water and/or 
to soak them in the bath, indicating to the Board the mild nature 
of the problem. 

The examiner also indicated that the Veteran had both tingling 
and numbness "24/7" in gradations of 3-7 out of 10.  The 
duration of the symptoms was "24/7" with the severity of the 
symptoms with flare-ups at about 6 out of 10.

During the examination, the Veteran's posture and gait appeared 
normal and did not use an ambulatory aid.  The Veteran's pulse of 
his lower extremities was 1/4 bilaterally and his deep tendon 
reflexes of the bilateral lower extremity was 1/4.  Nonetheless, 
the Veteran's motor strength remained normal at 5/5.  The 
examiner indicated that the Veteran's dorsiflexion on the left 
lower extremity was weaker than the right at the ankle and there 
was no ankle reflex noted on either side.  Also, there was 
decreased sensation to soft touch on the Veteran's feet and soles 
and impaired vibratory sense in the lower extremities.  Of 
importance, pinprick sensation appeared intact in the bilateral 
lower extremity.

Based on the above evidence, the Board finds that the Veteran's 
peripheral neuropathy of the bilateral lower extremity more 
nearly approximates a 10 percent disability rating, bilaterally, 
reflecting mild, incomplete paralysis of the sciatic nerve.  The 
Veteran's examination of his lower extremities reveal a 
disability picture of mild impairment as there was no ankle 
reflex indicated, decreased sensation to soft touch, impaired 
vibratory sense, and deep tendon reflexes and pulse of 1/4.  

While it was indicated that the problem had worsened, this does 
not indicate to the Board that the disability at issue, while 
"worse", is no longer a mild problem.  Overall, the Board does 
not find that the Veteran's peripheral neuropathy of the lower 
extremities may be characterized as moderate.  Indeed, the 
Veteran's gait and posture were normal and pinprick sensation was 
intact, bilaterally.  This disability picture does not rise to 
the level of a 20 percent evaluation, reflecting moderate, 
incomplete paralysis.  In short, there are no objective findings, 
in VA outpatient treatment reports or in VA examination reports 
that indicate moderate, incomplete paralysis of the bilateral 
lower extremities, and objective evidence that indicates the mild 
nature of the problem. 

Thus, the Board finds that an evaluation in excess of 10 percent 
disability for the Veteran's service-connected bilateral lower 
extremity peripheral neuropathy under Diagnostic Code 8520 is not 
warranted at this time.

The Board has also considered whether the Veteran's peripheral 
neuropathy of the lower extremities could be assigned a higher 
disability rating under another diagnostic code.  However, the 
Veteran has not been diagnosed with paralysis of any other 
peripheral nerve of his lower extremities other than the sciatic 
nerve.  Furthermore, there is no other diagnostic code, of any of 
the other peripheral nerves of the lower extremities that would 
afford the Veteran an evaluation in excess of 10 percent 
disabling for mild, incomplete paralysis.

The evidence of record from the day the Veteran filed the claim 
to the present supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  

Accordingly, the Board finds that a disability rating in excess 
of 10 percent is not warranted for the Veteran's service 
connected peripheral neuropathy of the left and right lower 
extremities.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Extraschedular

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Further, the Board must address 
referral under 38 C.F.R. §3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's disability 
resulting from bilateral upper and lower extremity peripheral 
neuropathy.  There are no manifestations of the Veteran's 
bilateral upper and lower extremity peripheral neuropathy that 
have not been contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in July 2005 and July 
2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  As noted above, the 
case was properly been returned to the Board for appellate 
consideration after completion of the actions required by a May 
2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


